Name: Council Regulation (EEC) No 3185/80 of 4 December 1980 on the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and Barbados, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, and also the Republic of India, on the guaranteed prices for cane sugar for 1980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12 . 80 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3185/80 of 4 December 1980 on the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and Barbados , the People's Repub ­ lic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Repub ­ lic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius , the Republic of Surinam , the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago , the Republic of Uganda, and also the Republic of India, on the guaranteed prices for cane sugar for 1980/81 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas Protocol 3 on ACP sugar annexed to the ACP-EEC Convention of Lome (*), and the Agree ­ ment between the European Economic Community and the Republic of India on cane sugar (2 ), are imple ­ mented in the context of the management of the common organization of the sugar market ; Whereas it is appropriate to approve the Agreements in the form of exchanges of letters between the Euro ­ pean Economic Community and the States referred to in Protocol 3 on ACP sugar, the Republic of Surinam and the Republic of India , on the guaranteed prices for cane sugar for 1980/81 , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of exchange of letters between the European Economic Community and Barbados , the People s Republic of the Congo, Fiji , the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi , Mauritius, the Republic of Surinam , the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago and the Republic of Uganda on the guaranteed prices for cane sugar for 1980/ 81 , and the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of India on the guaranteed prices for cane sugar for 1980/81 , are hereby approved on behalf of the Community . The texts of these Agreements are annexed to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ments referred to in Article 1 in order to bind the Community. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Council The President J. BARTHEL ( ¢) OJ No L 25, 30 . 1 . 1976 , p . 1 . ( 2 OJ No L 190, 23 . 7 . 1975, p . 36 .